Exhibit CSX Transportation Names David Brown Executive Vice President and Chief Operating Officer Names Cindy Sanborn Vice President, Chief Transportation Officer JACKSONVILLE, Fla., Nov. 30 /PRNewswire/ CSX Transportation (CSXT) announced today that David A. Brown will be named Executive Vice President and Chief Operating Officer upon the retirement of Tony Ingram, December 31, 2009. "I am excited about the leadership and experience David will provide. He is well qualified to continue the outstanding work of Tony Ingram and our team in safety, reliability and customer service," said Michael J. Ward, CSX chairman, president and CEO. "Tony plans a well-deserved retirement after nearly 40 years in railroading. In the last few years, he has delivered to CSXT, its customers, employees and communities, one of the most successful operating tenures in U.S. railroading.
